Appeal of FITCHBURG STEAM ENGINE CO.Fitchburg Steam Engine Co. v. CommissionerDocket No. 433.United States Board of Tax Appeals1 B.T.A. 242; 1924 BTA LEXIS 207; December 23, 1924, Decided Submitted December 10, 1924.  *207 Samuel Freedman, Esq., for the taxpayer.  Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *242  Before IVINS, KORNER, and MARQUETTE.  The taxpayer appealed from a deficiency in income and profits taxes found by the Commissioner against it for the fiscal year ended April 30, 1920.  Counsel presented a stipulation by which the parties agreed that the Board shall determine the deficiency in the sum of $23.31, upon which the Board hereby makes the following DECISION.  The deficiency is determined to be $23.31 and the balance of the deficiency determined by the Commissioner is disallowed.